Exhibit 10.2

 

September 24, 2013

 

BACKSTOP AGREEMENT

 

WHEREAS, this backstop agreement (the “Agreement”) sets out the agreement among:
(a) Lone Pine Resources Inc. (“Lone Pine”), Lone Pine Resources Canada Ltd.
(“Lone Pine Canada”), Lone Pine Resources (Holdings) Inc., Wiser Delaware LLC
and Wiser Oil Delaware, LLC (collectively, including Lone Pine and Lone Pine
Canada, the “Companies”) and (b) each of the other signatories to this Agreement
or to an Adhesion Agreement in the form attached as Schedule B hereto (each a
“Backstopper” and collectively the “Backstoppers”), regarding the obligation of
Backstoppers to purchase any and all Preferred Shares (as defined below) that
are offered but not otherwise purchased pursuant to the Subscription Privilege
under the Share Offering (each as defined below), on the terms and conditions
set forth in this Agreement and the Plan (as defined below);

 

WHEREAS, the Companies and the Initial Backstoppers (as defined in Schedule A),
in their capacities as holders of unsecured 10.375% senior notes due 2017 issued
by Lone Pine Canada and guaranteed by the other Companies (the “Notes”), are
party to a Support Agreement dated the date hereof (together with the Schedules
thereto, the “Support Agreement”) regarding the principal aspects of a series of
transactions (collectively, the “Recapitalization”) under which it is
contemplated that, among other things, the Notes, the guarantees of the Notes
and potentially certain other unsecured claims will be compromised and
extinguished in exchange for common shares in the capital of reorganized Lone
Pine and the right to participate in an offering to eligible subscribers (the
“Share Offering”) of preferred shares of Lone Pine (“Preferred Shares”), all as
more fully defined and described in the Support Agreement and in the term sheet
attached thereto as Schedule B and forming a part thereof (the “Term Sheet”,
with the terms of the Recapitalization set out therein, in the Support Agreement
and in this Agreement being, collectively, the “Recapitalization Terms”), which
Recapitalization Terms shall form the basis for the terms of, be set forth in,
and be implemented pursuant to, a plan of arrangement (the “Plan”) to be filed
in respect of the Companies in proceedings (the “Recapitalization Proceedings”)
to be commenced under the Companies’ Creditors Arrangement Act and Chapter 15 of
the United States Bankruptcy Code; and

 

WHEREAS, capitalized terms used but not otherwise defined in this Agreement have
the meanings ascribed to such terms in the Schedules hereto or in the Support
Agreement.

 

NOW THEREFORE, the Companies and the Backstoppers (each, a “Party” and
collectively, the “Parties”) hereby agree as follows:

 

1.                                      Share Offering

 

(a)                                 Subject to and in accordance with the terms
and conditions of this Agreement, the Companies shall undertake the Share
Offering as part of the Plan, pursuant to which each Eligible Subscriber
(including each of the Backstoppers) will have the right to participate in the
Share Offering by electing, in accordance with the

 

1

--------------------------------------------------------------------------------


 

provisions of the Plan, to subscribe for and purchase from the Issuer its pro
rata share (based on the fraction that its unsecured claim amount, which is to
be compromised in the Recapitalization Proceedings in exchange for common shares
of the Issuer, represents of the total unsecured claim amount that is to be so
compromised) of Preferred Shares under the Share Offering (the “Subscription
Privilege”).

 

(b)                                 The subscription price for any Preferred
Shares issued pursuant to the Subscription Privilege or any Backstop Purchase
Obligation shall be as provided in the Plan (the “Issue Price”).

 

(c)                                  The Plan shall provide for: (i) the manner
in which Eligible Subscribers may elect to participate in the Share Offering
(including the Election Deadline); (ii) the manner in which Participating
Subscribers will be informed of the number of Preferred Shares to be acquired by
them on implementation of the Plan pursuant to the Subscription Privilege, and
the aggregate Issue Price therefor; (iii) the date by which Participating
Subscribers must deposit in escrow the aggregate Issue Price for all such
Preferred Shares subscribed for by them, failing which they will cease to be
Participating Subscribers and their subscription for Preferred Shares pursuant
to the Subscription Privilege shall be null and void; (iv) the manner in which
the Backstoppers will be informed of the number of Preferred Shares not validly
subscribed for pursuant to the Subscription Privilege; and (v) the release to
the Issuer of funds from escrow in respect of the aggregate Issue Price for the
Preferred Shares subscribed for pursuant to the Subscription Privilege.

 

(d)                                 The total number of Preferred Shares to be
issued under the Share Offering is the number determined by dividing the Total
Offering Size by the Issue Price; provided that no fractional Preferred Shares
shall be issued under the Share Offering.  To the extent that any Eligible
Subscriber would otherwise be entitled to receive a fractional Preferred Share
in connection with an acquisition of Preferred Shares pursuant to the
Subscription Privilege, its Backstop Purchase Obligation or otherwise, the
number of Preferred Shares acquired by such Eligible Subscriber shall be rounded
down to the nearest whole number.

 

2.                                      Covenants and Agreements of the
Backstoppers

 

(a)                                 Subject to and in accordance with the terms
and conditions of this Agreement, each of the Backstoppers hereby severally
agrees to:

 

(i)                                    purchase from the Issuer, at the Issue
Price and on the Implementation Date, its pro rata share (based on the fraction
that its Backstop Commitment represents of the Total Offering Size) of the
Preferred Shares that were not otherwise subscribed for and taken up pursuant to
the Subscription Privilege (the “Backstopped Shares”);

 

(ii)                                 co-operate with the Companies (at the
Companies’ sole cost and expense) in obtaining such consents and approvals as
are required in order to permit

 

2

--------------------------------------------------------------------------------


 

such Backstopper to acquire all of the Preferred Shares that may be issued to it
pursuant to the Share Offering and this Agreement; and

 

(iii)                              co-operate with the Companies (at the
Companies’ sole cost and expense) in the preparation of the Information Circular
to the extent information is required from the Backstopper or is otherwise
contemplated hereunder.

 

(b)                                 An Eligible Subscriber that is not already a
Backstopper may become a Backstopper (a “New Backstopper”) by executing and
delivering to the Companies and the other Backstoppers, not later than 4:00 p.m.
(Calgary time) on the 10th Business Day following the date on which the
Information Circular is sent to Noteholders (or such other date as the Companies
and the Initial Backstoppers may agree in writing) (the “Assignment Deadline”),
both:

 

(i)                                    an Adhesion Agreement substantially in
the form of Schedule B to this Agreement; and

 

(ii)                                 if the Eligible Subscriber is a Noteholder
and not already a party to the Support Agreement, a joinder to the Support
Agreement in form and substance acceptable to the Companies and to the Initial
Backstoppers.  Such joinder shall be consistent with the form of Consent
Agreement at Schedule C to the Support Agreement, with such adjustments as are
appropriate to reflect circumstances not involving a transfer of Notes

 

The Backstop Commitment of a New Backstopper (the “Assigned Commitment”) shall
be as calculated and specified in its Adhesion Agreement.  Upon execution and
delivery of an Adhesion Agreement and, as applicable, a joinder, the other
Backstoppers shall be deemed to have severally assigned to the New Backstopper
such portion of the total Backstop Commitments as is equal to the Assigned
Commitment, and the amount of total Backstop Commitments assigned by each other
Backstopper shall be its pro rata share of the Assigned Commitment (based on the
fraction that its respective Backstop Commitment immediately prior to the
assignment to the New Backstopper represents of the Total Offering Size).  The
other Backstoppers hereby irrevocably consent to any such assignment of their
Backstop Commitments. For certainty, the term “Backstopper” in this Agreement
includes any New Backstopper.

 

(c)                                  Each Backstopper represents, warrants and
covenants that it has, and at the Funding Deadline (as defined below) will have,
the financial ability and sufficient funds to make and complete the payment for
all Backstopped Shares that it has committed to purchase hereunder, and the
availability of such funds is not and will not be subject to the consent,
approval or authorization of any other Person, and will on request deliver to
the Companies reasonably satisfactory evidence of the foregoing.

 

3

--------------------------------------------------------------------------------


 

(d)                                 Without limiting Section 2(c), each
Backstopper shall deliver to Lone Pine, not later than 2:00 p.m. (Calgary time)
on the day that five Business Days prior to the Implementation Date (the
“Funding Deadline”), either:

 

(i)                                    cash in an amount equal to such
Backstopper’s Backstop Commitment as at the date on which the Backstopper makes
such delivery; or

 

(ii)                                 a letter of credit, in form and substance
reasonably satisfactory to the Companies, having a face amount equal to the
amount described in Section 2(d)(i), and issued by a financial institution
having an equity market capitalization of at least $10,000,000,000 and a credit
rating of at least A+ from Standard & Poor’s or A1 from Moody’s,

 

in each case with irrevocable instructions to use such cash or letter of credit,
as applicable, to the extent required to enable such Backstopper to comply with
its Backstop Purchase Obligation.

 

(e)                                  In the event that any one or more
Backstoppers (other than an Initial Backstopper) fails to meet its obligations
in respect of its Backstop Commitment on or before the Funding Deadline (any
such Backstopper, a “Defaulting Backstopper”), the Initial Backstoppers shall
fund and otherwise assume the Backstop Commitment(s) of the Defaulting
Backstopper(s) on a pro rata basis (based on the fraction that the Backstop
Commitment of each Initial Backstopper represents of the total Backstop
Commitments of all Initial Backstoppers).

 

(f)                                   Each Backstopper acknowledges and agrees
that, following implementation of the Plan, the Preferred Shares and any other
securities distributed under the Plan may not be freely tradable in Canada, the
United States or any other jurisdiction and may be subject to resale
restrictions under Securities Legislation; and Lone Pine shall file or cause to
be filed with the Commission and with applicable securities regulatory
authorities in Canada such forms, notices, applications or other documents as
may be necessary to seek to terminate its reporting obligations (or, as
applicable, any reporting obligations of its successor) under Securities
Legislation effective as at (or immediately before) the effective time of the
Plan or as soon as practicable thereafter.

 

3.                                      Covenants and Agreements of the
Companies

 

Subject to and in accordance with the terms and conditions of this Agreement,
the Companies undertake and agree with and in favour of each of the Backstoppers
that:

 

(a)                                 Lone Pine will advise:

 

(i)                                    each Backstopper, within three Business
Days following the Election Deadline, of the total number of Preferred Shares
subscribed for under the Subscription Privilege; and

 

4

--------------------------------------------------------------------------------


 

(ii)                                 each Backstopper, within three Business
Days following the Assignment Deadline, of each Backstopper’s adjusted Backstop
Commitment.

 

(b)                                 The Companies will use commercially
reasonable efforts to obtain all necessary consents, approvals or exemptions for
the creation, offering and issuance of the Preferred Shares and the entering
into and performance by them of this Agreement and the transactions contemplated
herein.

 

(c)                                  From the date hereof through the earlier of
the Implementation Date and termination of this Agreement, the Companies will
notify Goodmans, in writing, within two Business Days of receipt of any notice,
written demand, request, inquiry or other correspondence (in each case, both
formal or informal) by any Governmental Entity concerning the Share Offering or
the issuance, or threatened or contemplated issuance, by any Governmental Entity
of any cease trading or similar order or ruling relating to any securities of
the Companies.  Any notice delivered pursuant to this Section 3(c) shall contain
reasonable details of the notice, demand, request, inquiry, correspondence,
order or ruling in question.

 

(d)                                 The Companies shall take all action as may
be necessary for the Share Offering to be effected in accordance with Securities
Legislation.

 

(e)                                  Within three Business Days following the
earlier of termination of this Agreement or the completion of the Share Offering
on implementation of the Plan, to the extent not required to enable a
Backstopper to comply with its Backstop Purchase Obligation, Lone Pine will
return to such Backstopper the cash deposit (or, as applicable, such portion
thereof as may remain after its application towards the Backstop Payment Amount
as provided in Section 6(b)(i) hereof) or the letter of credit (or, as
applicable, such portion thereof as may be undrawn after payment of the Backstop
Payment Amount as provided in Section 6(b)(ii) hereof) provided by that
Backstopper to Lone Pine pursuant to Section 2(d).

 

(f)                                   On implementation of the Plan, the net
proceeds of the Share Offering shall be used by the Companies to pay down
outstanding indebtedness under the Credit Agreement plus reasonable
out-of-pocket costs, expenses and other amounts payable in connection with the
implementation and completion of the Recapitalization.

 

(g)                                  Following a reasonable advance request by
Goodmans or the Initial Backstoppers (which in any case shall not require more
than two Business Days’ advance notice), the Companies shall, to the extent
permitted by Law and the terms of any confidentiality obligations to which any
of the Companies are subject, and subject to and in accordance with the terms of
the Advisor Confidentiality Agreement and applicable Noteholder Confidentiality
Agreement, provide Goodmans or such Initial Backstoppers, or any of them, as the
case may be, with reasonable access to the Companies’ books and records (other
than books or records that are subject to solicitor-client privilege) for review
in connection with the Share Offering; provided that the provision of access to
books and records shall be made or

 

5

--------------------------------------------------------------------------------


 

undertaken in a manner that minimizes disruption to the Companies and their
business and operations; and further provided that the Companies may require
that the scope and term of the applicable Advisor Confidentiality Agreement and
Noteholder Confidentiality Agreement be enlarged or extended in connection with
providing such access.

 

(h)                                 On the Implementation Date, the Companies
shall pay to the non-Defaulting Backstoppers an aggregate cash fee equal to 4%
of the gross proceeds of the Share Offering to the Issuer, which payment shall
be distributed among such non-Defaulting Backstoppers pro rata based on their
Backstop Commitments as of the Election Deadline (the “Backstop Consideration”).

 

(i)                                     If the Companies enter into an agreement
with respect to an Other Transaction in accordance with Section 4(k) of the
Support Agreement, Lone Pine shall within three Business Days pay a break fee of
US$2 million in cash, payable to the Backstoppers on a pro rata basis, based on
the principal amount of their Notes, and provided further that no such fee shall
be payable to any Backstopper that has not complied in all material respects
with the Support Agreement and this Agreement, and in which case the amount of
the break fee that would have been payable to that Backstopper shall not be
payable to any of the other non-breaching Backstoppers.

 

4.                                      Representations and Warranties of the
Backstoppers

 

Each Backstopper hereby represents and warrants, severally and not jointly, to
the Companies (and acknowledges that the Companies are relying upon such
representations and warranties) that:

 

(a)                                 This Agreement has been duly executed and
delivered by it, and, assuming the due authorization, execution and delivery by
the Companies, this Agreement constitutes the legal, valid and binding
obligation of such Backstopper, enforceable in accordance with its terms,
subject to laws of general application and bankruptcy, insolvency and other
similar laws affecting creditors’ rights generally and general principles of
equity.

 

(b)                                 It is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization and has
all necessary power and authority to execute and deliver this Agreement and to
perform its obligations hereunder and consummate the transactions contemplated
hereby.

 

(c)                                  It is a sophisticated party with sufficient
knowledge and experience to evaluate properly the terms and conditions of this
Agreement; it has conducted its own analysis and made its own decision to enter
in this Agreement and has obtained such independent advice in this regard as it
deemed appropriate; and it has not relied in such analysis or decision on any
Person other than its own independent advisors.

 

6

--------------------------------------------------------------------------------


 

(d)                                 The execution and delivery of this Agreement
by it and the completion by it of its obligations hereunder and the consummation
of the transactions contemplated herein do not and will not violate or conflict
with any Law applicable to the Backstopper or any of its properties or assets.

 

(e)                                  To the best of its knowledge, there is no
proceeding, claim or investigation pending before any Governmental Entity, or
threatened against the Backstopper or any of its properties that, individually
or in the aggregate, could reasonably be expected to have an adverse effect on
the Backstopper’s ability to execute and deliver this Agreement and to
consummate the transactions contemplated by this Agreement.

 

(f)                                   It has, and on the Implementation Date
will have, the financial ability and sufficient funds to make and complete the
payment for all of the Backstopped Shares that it has committed to purchase
pursuant to its Backstop Commitment, and the availability of such funds will not
be subject to the consent, approval or authorization of any Person(s).

 

(g)                                  It is an “accredited investor” as defined
under Section 501 of Regulation D under the U.S. Securities Act.

 

(h)                                 It is acquiring the Preferred Shares solely
for investment for its own account or on account of funds managed by it, not as
a nominee or agent, and not with the view to, or for resale in connection with,
any distribution thereof in any transaction in violation of Securities
Legislation.  It will hold the Preferred Shares for its own account for
investment and not with a view to, or for sale or other disposition in
connection with, any distribution of all or any part thereof within the meaning
of the U.S. Securities Act, except in compliance with applicable Securities
Legislation.  It understands that the Preferred Shares (i) are being offered in
a transaction not involving any public offering in the U.S. within the meaning
of the U.S. Securities Act; (ii) have not been registered under the U.S.
Securities Act or any U.S. securities laws; and (iii) may not be reoffered,
resold, pledged or otherwise transferred except: (A) to a person whom it
reasonably believes is a qualified institutional buyer in a transaction meeting
the requirements of Rule 144A promulgated under the U.S. Securities Act;
(B) pursuant to the exemption from registration under the U.S. Securities Act
provided by Rule 144 thereunder (if available); (C) in accordance with another
exemption from the registration requirements of the U.S. Securities Act (and
based upon an opinion of counsel acceptable to the Companies, if the Companies
so request); (D) to the Companies; or (E) pursuant to an effective registration
statement under the U.S. Securities Act, and, in each case of clauses
(A) through (E), in accordance with all applicable U.S. state securities laws. 
It agrees to notify any subsequent purchaser of the Preferred Shares from it of
the resale restrictions set forth in the preceding sentence.

 

(i)                                     It acknowledges that neither the
Companies nor any person representing the Companies has made any representation
to it with respect to the Companies or the

 

7

--------------------------------------------------------------------------------


 

Share Offering, other than the representations and warranties of the Companies
contained in Section 5 and, where it is also a Consenting Noteholder, in the
Support Agreement. It has had access to such financial and other information
concerning the Companies and the Preferred Shares as it has deemed necessary in
connection with its decision to acquire the Preferred Shares, including the
reports filed with the Commission by Lone Pine (including the risk factors set
forth therein) and any opportunity to ask questions of and request information
from the Companies.  It represents that it, together with its professional
advisers, is a sophisticated investor with respect to the Preferred Shares and
the Companies, and is capable of evaluating the risks associated with a
transaction involving the Preferred Shares and the Companies, including the risk
of transacting on the basis of inferior information, and that it is capable of
sustaining any loss resulting therefrom without material injury.  It has sought
such accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its acquisition of the Preferred
Shares.  Notwithstanding anything contained in this Section 4(i), the
acknowledgments contained in this Section 4(i) do not affect the representations
and warranties contained in Section 5 or, where a Backstopper is also a
Consenting Noteholder, in the Support Agreement.

 

(j)                                    It acknowledges that prior to any
proposed transfer of Preferred Shares, it may be required to provide
certifications and other documentation relating to the manner of such transfer
and submit such certifications and other documentation to the Issuer and, if
applicable, the registrar and transfer agent for the Preferred Shares to the
effect that such transfer would not violate applicable Securities Legislation;
and that the Issuer and, if applicable, the registrar and transfer agent for the
Preferred Shares will not be required to accept for registration of transfer any
Preferred Shares except upon presentation of evidence satisfactory to them that
the proposed transfer will be made in accordance with applicable securities
laws.

 

(k)                                 It understands that all certificates
representing Preferred Shares will bear a legend substantially to the following
effect, unless otherwise agreed by the Issuer and it, and such other legends as
may be required under applicable Securities Legislation:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933,
AS AMENDED (THE “U.S. SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OR
OTHER JURISDICTION AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT AS SET
FORTH BELOW.  BY ITS ACQUISITION HEREOF, THE HOLDER (1) REPRESENTS THAT IT IS AN
“ACCREDITED INVESTOR” (AS DEFINED UNDER SECTION 501 OF REGULATION D UNDER THE
U.S. SECURITIES ACT), (2) AGREES THAT IT WILL NOT RESELL OR OTHERWISE TRANSFER
THESE SECURITIES EXCEPT (A) TO THE ISSUER OR ANY SUBSIDIARY THEREOF, (B) TO A
QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE WITH RULE 144A UNDER THE U.S.
SECURITIES ACT, (C) PURSUANT TO THE EXEMPTION FROM REGISTRATION PROVIDED BY RULE
144 UNDER THE U.S. SECURITIES ACT (IF AVAILABLE), (D)

 

8

--------------------------------------------------------------------------------


 

IN ACCORDANCE WITH ANOTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
U.S. SECURITIES ACT (AND BASED UPON AN OPINION OF COUNSEL IF THE ISSUER SO
REQUESTS), OR (E) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE U.S.
SECURITIES ACT AND (3) AGREES THAT IT WILL GIVE TO EACH PERSON TO WHOM THESE
SECURITIES ARE TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.

 

5.                                      Representations and Warranties of the
Companies

 

Each of the Companies hereby represents and warrants to each Backstopper (and
each of the Companies acknowledges that each of the Backstoppers are relying
upon such representations and warranties) that:

 

(a)                                 This Agreement has been duly executed and
delivered by it, and, assuming the due authorization, execution and delivery by
each Backstopper, this Agreement constitutes the legal, valid and binding
obligation of such Company, enforceable in accordance with its terms, subject to
laws of general application and bankruptcy, insolvency and other similar laws
affecting creditors’ rights generally and general principles of equity.

 

(b)                                 It is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization and has
all necessary power and authority to own its properties and assets and to
conduct its business, and to execute and deliver this Agreement and, subject to
the satisfaction of the conditions in this Agreement, to perform its obligations
hereunder and consummate the transactions contemplated hereby.

 

(c)                                  The execution and delivery of this
Agreement by such Company and the completion by it of its obligations hereunder
and the consummation of the transactions contemplated hereby do not and will not
violate or conflict with (i) any Law applicable to such Company or any of its
properties or assets or (ii) other than the Credit Agreement (and the other
“Loan Documents” as that term is defined in the Credit Agreement) and the
Indenture, and subject to compliance with the provisions of the Tax Sharing
Agreement, if applicable, any Material Contract to which the Company is a party.

 

(d)                                 All Preferred Shares issued pursuant to the
Share Offering will be validly issued as fully paid and non-assessable shares of
the Issuer.

 

(e)                                  At the Implementation Date and subject to
the completion of the filings and other matters contemplated herein, the
distribution of the Preferred Shares by the Issuer to Eligible Subscribers will
comply with Securities Legislation.

 

In addition, each Company makes to each Backstopper the representations and
warranties made by it in the Support Agreement.

 

9

--------------------------------------------------------------------------------


 

6.                                      Closing

 

(a)                                 The closing of the issuance by Lone Pine and
the purchase by the Backstoppers of the Backstopped Shares hereunder shall be
completed at the offices of Bennett Jones LLP in Calgary, Alberta in connection
with the implementation of the Plan.

 

(b)                                 Subject to and in accordance with the terms
and conditions of this Agreement and the Plan, on the Implementation Date, each
Backstopper shall pay, in immediately available funds, by wire transfer to an
account designated by Lone Pine, an amount equal to the aggregate Issue Price
for the Backstopped Shares to be purchased by such Backstopper (the “Backstop
Payment Amount”) pursuant to its Backstop Purchase Obligation, as determined in
accordance with its Backstop Commitment; provided that:

 

(i)                                    in the case of a Backstopper who has
delivered a cash deposit pursuant to Section 2(d)(i), Lone Pine shall be
entitled to apply that cash deposit towards the Backstop Payment Amount; and

 

(ii)                                 in the case of a Backstopper who delivers a
letter of credit pursuant to Section 2(d)(ii) and who has not otherwise paid its
Backstop Payment Amount to Lone Pine as required hereunder, Lone Pine shall be
entitled to draw upon the letter of credit for payment of the Backstop Payment
Amount;

 

and subject to Lone Pine in fact receiving payment from or for the account of a
Backstopper payment of its Backstop Payment Amount as provided herein and, as
applicable, the Plan, Lone Pine shall within three Business Days deliver or
cause to be delivered to or as directed by such Backstopper its Backstop
Consideration and definitive certificates representing the Backstopped Shares so
purchased.

 

7.                                      Conditions to Share Offering

 

(a)                                 The respective obligations of each of Lone
Pine and the Backstoppers to complete the transactions contemplated hereby are
subject to the reasonable satisfaction of the following conditions prior to or
at the Effective Time, each of which is for the mutual benefit of the Companies,
on the one hand, and the Backstoppers, on the other hand, and may be waived, in
whole or in part, jointly by the Companies and the Consenting Noteholders
(provided that such conditions shall not be enforceable by the Companies or the
Backstoppers, as the case may be, if any failure to satisfy such conditions
results from an action, error or omission by or within the control of the Party
seeking enforcement (or, in the case where the party seeking enforcement is one
or more of the Backstoppers, an action, error or omission by or within the
control of any Backstopper)):

 

(i)                                    the Plan, as filed and approved, shall be
acceptable to Lone Pine and the Initial Backstoppers;

 

10

--------------------------------------------------------------------------------


 

(ii)                                 all conditions precedent to implementation
of the Plan shall have been satisfied or waived in accordance with the terms of
the Plan;

 

(iii)                              there shall not be any actions,
investigations or proceedings, including appeals and applications for review, in
progress, or to the knowledge of Lone Pine or the Backstoppers, pending or
threatened, by or before any Governmental Entity, in relation to the Preferred
Shares or the Share Offering, any of which is reasonably likely to be successful
against Lone Pine and which operates to prevent or restrict the lawful
distribution of the Preferred Shares (which prevention or restriction is
continuing);

 

(iv)                             there shall not be any order issued by a
Governmental Entity pursuant to applicable Laws, nor shall there be any change
of applicable Law, in either case which operates to prevent or restrict the
lawful distribution of the Preferred Shares (which prevention or restriction is
continuing); and

 

(v)                                the Parties shall have performed all of their
material obligations under and in accordance with this Agreement and the Support
Agreement.

 

(b)                                 The obligations of the Backstoppers to
complete the purchase of the Backstopped Shares are subject to satisfaction of
the following conditions on or before the Implementation Date, each of which is
for the benefit of the Backstoppers and may be waived, in whole or in part, by
the Initial Backstoppers (provided that such conditions shall not be enforceable
by the Initial Backstoppers if any failure to satisfy such conditions results
from an action, error or omission by or within the control of the Initial
Backstopper seeking enforcement):

 

(i)                                    all actions required to be taken by or on
behalf of Lone Pine, including the passing of all requisite resolutions of the
directors of Lone Pine and all requisite filings with, or approvals, orders,
rulings and consents of, any Governmental Entity will have occurred on or prior
to the Implementation Date, so as to validly authorize the Share Offering, the
creation and issuance of the Preferred Shares and the purchase of Backstopped
Shares by the Backstoppers as contemplated by this Agreement (but excluding, for
greater certainty, such filings, approvals, orders, rulings and consents, as may
be required to permit the Backstoppers to acquire all of the Preferred Shares
that may be issued to them pursuant to the Share Offering and this Agreement);

 

(ii)                                 except as contemplated hereby, the terms of
the Share Offering and the Preferred Shares shall not have been changed in any
material respect;

 

(iii)                              the representations and warranties of the
Companies contained in this Agreement and the Support Agreement continue to be
true and correct except as such representations and warranties may be affected
by the occurrence of events or transactions contemplated and permitted by this
Agreement and the Support Agreement or where the failure of such

 

11

--------------------------------------------------------------------------------


 

representations and warranties to be true and correct would not reasonably be
expected to result in a Material Adverse Change;

 

(iv)                             there shall not have occurred after the date
hereof a Material Adverse Change; and

 

(v)                                there shall not exist, after giving effect to
the Recapitalization and the other transactions contemplated by this Agreement
and the Support Agreement and assuming implementation of the Plan, any Material
default or event of default under any Material Contract now in effect that will
remain in effect following the Implementation Date (other than those defaults or
events of default that are remedied, waived, stayed, extinguished or otherwise
in any way rendered inoperative as part of the Recapitalization Proceedings).

 

(c)                                  Each of the Companies and the Backstoppers
agree that it will use commercially reasonable efforts to cause the conditions
set forth in this Section 7 to be satisfied on or before the Implementation Date
to the extent that such conditions relate to acts to be performed or caused to
be performed by such Party.

 

8.                                      Approval, Consent, Waiver, Amendment,
Termination of or by Backstoppers

 

(a)                                 Except as may be otherwise specifically
provided for under this Agreement, where this Agreement provides that a matter
shall have been approved, agreed to, consented to, waived, amended or terminated
by the Backstoppers or by the Initial Backstoppers, or that a matter must be
satisfactory to the Backstoppers or the Initial Backstoppers, such approval,
agreement, consent, waiver, amendment, termination, satisfaction or other action
shall have been obtained or satisfied, as the case may be, for the purposes of
this Agreement where Backstoppers or Initial Backstoppers, as the case may be,
having at least a majority of the aggregate Backstop Commitment of the
Backstoppers or Initial Backstoppers, as the case may be, shall have confirmed
their approval, consent, waiver, amendment, termination or satisfaction, as the
case may be, to the Companies or to Goodmans, in which case Goodmans shall
communicate any such approval, agreement, consent, waiver, amendment,
termination, satisfaction or other action to the Companies for purposes of this
Agreement and the terms and conditions hereof.  The Companies shall be entitled
to rely on any such confirmation of approval, agreement, consent, waiver,
amendment, termination, satisfaction or other action communicated to the
Companies or any of them by Goodmans without any obligation to inquire into
Goodmans’ authority to do so on behalf of the Backstoppers or the Initial
Backstoppers, as the case may be, and such communication shall be effective for
all purposes of this Agreement and the terms and conditions hereof.

 

(b)                                 Except as expressly set forth in this
Agreement, no Backstopper shall enter into any agreement or understanding with
any other Backstopper which requires any voting threshold higher than that which
is set forth in Section 8(a).  Each

 

12

--------------------------------------------------------------------------------


 

Backstopper represents and warrants to the Companies that it has not entered
into any such agreement or understanding.

 

9.                                      Backstopper Termination Events

 

This Agreement may be terminated by the delivery to the Companies of a written
notice in accordance with Section 14(k) by the Backstoppers (as determined in
accordance with Section 8 hereof) in the exercise of their sole discretion, upon
the occurrence and, if applicable, continuation of any of the following events:

 

(a)                                 the Support Agreement has been terminated
for any reason;

 

(b)                                 the Share Offering is not completed on or
before January 31, 2014 (or such other date as the Companies and the Initial
Backstoppers may agree in writing);

 

(c)                                  failure by any of the Companies to comply
in all material respects with, or default by any of the Companies in the
performance or observance of, any material term, condition, covenant or
agreement set forth in this Agreement or the Support Agreement, which is not
cured within five Business Days after the receipt of written notice of such
failure or default;

 

(d)                                 if any representation or warranty of the
Companies made in this Agreement or the Support Agreement shall prove untrue in
any material respect as of the date when made;

 

(e)                                  if any order is issued by a Governmental
Entity pursuant to applicable Laws, or if there is any change of Law, either of
which operates to prevent or restrict the lawful distribution of the Preferred
Shares; and

 

(f)                                   the occurrence of a Material Adverse
Change after the date hereof.

 

10.                               Company Termination Events

 

This Agreement may be terminated by the delivery to the Backstoppers of a
written notice in accordance with Section 14(k) by Lone Pine (on behalf of the
Companies), in the exercise of its sole discretion, upon the occurrence and, if
applicable, continuation of any of the following events:

 

(a)                                 the Support Agreement has been terminated
for any reason;

 

(b)                                 the Share Offering is not completed on or
before January 31, 2014 (or such other date as the Companies and the Initial
Backstoppers may agree in writing);

 

(c)                                  failure by any of the Backstoppers (other
than a Defaulting Backstopper whose obligations have been assumed by the Initial
Backstoppers pursuant to Section 2(e) hereof) to comply in all material respects
with, or default by any of the Backstoppers in the performance or observance of,
any term, condition, covenant

 

13

--------------------------------------------------------------------------------


 

or agreement set forth in this Agreement, which is not cured within five
Business Days after the receipt of written notice of such failure or default;

 

(d)                                 if any representation or warranty of any of
the Backstoppers made in this Agreement shall prove untrue in any material
respect as of the date when made; and

 

(e)                                  if any order is issued by a Governmental
Entity pursuant to applicable Laws, or if there is any change of Law, which
operates to prevent or restrict the lawful distribution of the Preferred Shares.

 

This Agreement may be terminated as to a breaching Backstopper only, by delivery
to such breaching Backstopper of a written notice in accordance with
Section 14(k) by Lone Pine (on behalf of the Companies), in the exercise of its
sole discretion and provided that the Companies are not in default hereunder,
upon the occurrence and continuation of any of the following events:

 

(f)                                   failure by the breaching Backstopper to
comply in all material respects with, or default by the breaching Backstopper in
the performance or observance of, any material term, condition, covenant or
agreement set forth in this Agreement which is not cured within five Business
Days after the receipt of written notice of such failure or default; or

 

(g)                                  if any representation, warranty or other
statement of the breaching Backstopper made or deemed to be made in this
Agreement shall prove untrue in any material respect as of the date when made.

 

11.                               Mutual Termination

 

This Agreement and the obligations of all Parties hereunder, may be terminated
by mutual agreement between (a) the Companies and (b) the Initial Backstoppers.

 

12.                               Confidentiality

 

The Companies agree to use reasonable best efforts to maintain the
confidentiality of the identity and commitments of the Backstoppers (including
among the Backstoppers and, without limitation, the information contained on
Schedule B and Schedule C hereto); provided, however, that such information may
be disclosed: (i) to each of the Companies’ respective Representatives provided
that each such Representative is informed of and complies with this
confidentiality provision; (ii) to Persons in response to, and to the extent
required by, any subpoena or other legal proceedings; and (iii) as may be
required by applicable Law.  If the Companies or its Representatives receive a
subpoena or other legal proceeding for such information, or determine, on the
advice of counsel, that disclosure of such information is required by applicable
Law, the Companies shall provide the applicable Backstopper(s) with prompt
written notice and a copy of the subpoena or other applicable legal proceeding
so that the Backstopper(s) may seek a protective order or other appropriate
remedy or waiver of compliance with the provisions of this Agreement.
Notwithstanding the provisions in this Section 12, the Companies may disclose
the existence of and nature of support evidenced by this Agreement in any public
disclosure

 

14

--------------------------------------------------------------------------------


 

(including, without limitation, press releases and court materials) produced by
the Companies at the discretion of the Companies, provided that all such
disclosures are (a) made in accordance with Section 9 of the Support Agreement
and (b) in the context of any such public disclosure, only the aggregate
holdings of the Consenting Noteholders may be disclosed (but not their
individual identities or holdings).  Except as set forth in this Section 12,
nothing in this Agreement shall obligate the Companies to make any public
disclosure of this Agreement.

 

13.                               Further Assurances

 

Each Party shall do all such things in its control, take all such actions as are
commercially reasonable, deliver to the other Parties such further information
and documents and execute and deliver to the other Parties such further
instruments and agreements as another Party shall reasonably request to
consummate or confirm the transactions provided for in this Agreement, to
accomplish the purpose of this Agreement or to assure to the other Party the
benefits of this Agreement.

 

14.                               Miscellaneous

 

(a)                                 The headings in this Agreement are for
reference only and shall not affect the meaning or interpretation of this
Agreement.

 

(b)                                 Unless the context otherwise requires, words
importing the singular shall include the plural and vice versa and words
importing any gender shall include all genders.

 

(c)                                  Unless otherwise specifically indicated,
all sums of money referred to in this Agreement are expressed in lawful money of
the United States of America.

 

(d)                                 This Agreement and any other agreements
contemplated by or entered into pursuant to this Agreement (which will include
the Plan), together with the Noteholder Confidentiality Agreements, the Advisor
Confidentiality Agreements and the Support Agreement, constitutes the entire
agreement and supersedes all prior agreements and understandings, both oral and
written, among the Parties with respect to the subject matter hereof.

 

(e)                                  The agreements, representations and
obligations of the Companies under this Agreement are, in all respects, joint
and several.  The Companies acknowledge and agree that any waiver or consent
that the Backstoppers or the Initial Backstoppers may make on or after the date
hereof has been made by the Backstoppers or the Initial Backstoppers, as the
case may be, in reliance upon, and in consideration for, the covenants,
agreements, representations and warranties of the Companies hereunder.

 

(f)                                   The agreements, representations and
obligations of the Backstoppers under this Agreement are, in all respects,
several (in proportion to the percentage of the aggregate Backstop Commitments
of all the Backstoppers represented by each such Backstopper’s Backstop
Commitment) and not joint and several.

 

15

--------------------------------------------------------------------------------


 

(g)                                  Any person signing this Agreement in a
representative capacity (i) represents and warrants that he/she is authorized to
sign this Agreement on behalf of the Party he/she represents and that his/her
signature upon this Agreement will bind the represented Party to the terms
hereof, and (ii) acknowledges that the other Parties hereto have relied upon
such representation and warranty.

 

(h)                                 No director, officer or employee of any of
the Companies or any of their legal, financial or other advisors shall have any
personal liability to any of the Backstoppers under this Agreement.  No
director, officer or employee of any of the Backstoppers or their Advisors shall
have any personal liability to the Companies under this Agreement.

 

(i)                                     This Agreement may be modified, amended
or supplemented as to any matter by an instrument in writing signed by the
Companies and the Initial Backstoppers (as determined in accordance with
Section 8 hereof), provided that: (A) any fundamental changes to the obligations
of Backstoppers hereunder shall require the consent of each Backstopper; and
provided further that (B) in the event that any Backstopper does not consent to
an amendment proposed under (A) above, then any other Backstopper shall be
entitled to assume the obligations of any such non-consenting Backstopper.

 

(j)                                    Any date, time or period referred to in
this Agreement shall be of the essence except to the extent to which the Parties
agree in writing to vary any date, time or period, in which event the varied
date, time or period shall be of the essence.

 

(k)                                 All notices, consents and other
communications which may be or are required to be given pursuant to any
provision of this Agreement shall be given or made in writing and shall be
deemed to be validly given if served personally or by PDF/email transmission, in
each case addressed to the particular Party:

 

(i)

If to the Company, at:

 

 

 

Lone Pine Resources Inc.

 

1100, 640 – 5th Avenue S.W.

 

Calgary, Alberta, Canada T2P 3G4

 

 

 

Attention:

Charles R. Kraus

 

Email:

crkraus@lonepineresources.com

 

 

 

with a required copy (which shall not be deemed notice) to:

 

 

 

Bennett Jones LLP

 

4500 Bankers Hall East

 

855 - 2nd Street S.W.

 

Calgary, Alberta, Canada T2P 4K7

 

 

 

Attention:

Chris Simard / Colin Perry

 

Email:

simardc@bennettjones.com / perryc@bennettjones.com

 

16

--------------------------------------------------------------------------------


 

(ii)

If to the Backstopper, at:

 

 

 

the address set forth for the Backstopper at the address shown for it beside its
signature, with a required copy (which shall not be deemed notice) to:

 

 

 

Goodmans LLP

 

Bay Adelaide Centre

 

333 Bay Street, Suite 3400

 

Toronto, Ontario, Canada M5H 2S7

 

 

 

Attention:

Robert J. Chadwick / Brendan D. O’Neill

 

Email:

rchadwick@goodmans.ca / boneill@goodmans.ca

 

 

 

- and to -

 

 

 

Stroock & Stroock & Lavan LLP

 

180 Maiden Lane

 

New York, NY 10038-4982

 

 

 

Attention:

Kristopher Hansen / Jeffrey Lowenthal

 

Email:

khansen@stroock.com / jlowenthal@stroock.com

 

or at such other address of which any Party may, from time to time, advise the
other Parties by notice in writing given in accordance with the foregoing. The
date of receipt of any such notice shall be deemed to be the date of delivery or
transmission thereof.

 

(l)                                     If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule of law
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect. Upon such determination that any
term or other provision is invalid, illegal or incapable of being enforced, the
Parties shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the Parties as closely as possible in a mutually
acceptable manner in order that the terms of this Agreement remain as originally
contemplated to the fullest extent possible.

 

(m)                             The provisions of this Agreement shall be
binding upon and enure to the benefit of the Parties hereto and their respective
successors and permitted assigns, provided that no Party may assign, delegate or
otherwise transfer any of its rights, interests or obligations under this
Agreement without the prior written consent of the other Parties hereto.

 

(n)                                 This Agreement is governed by the laws of
the Province of Alberta and the federal laws of Canada applicable therein. Each
Party submits to the jurisdiction of the courts of competent jurisdiction in the
Province of Alberta in respect of any action or proceeding relating to this
Agreement. The Parties shall not raise any objection to the venue of any
proceedings in any such court, including the objection that the proceedings have
been brought in an inconvenient forum.

 

17

--------------------------------------------------------------------------------


 

(o)                                 The Parties waive any right to trial by jury
in any proceeding arising out of or relating to this Agreement or any of the
transactions contemplated by this Agreement, present or future, and whether
sounding in contract, tort or otherwise.  Any Party may file a copy of this
provision with any court as written evidence of the knowing, voluntary and
bargained for agreement between the Parties irrevocably to waive trial by jury,
and that any proceeding whatsoever between them relating to this Agreement or
any of the transactions contemplated by this Agreement shall instead be tried by
a judge or judges sitting without a jury.

 

(p)                                 Unless expressly stated herein, this
Agreement shall be solely for the benefit of the Parties, and no other person or
entity shall be a third-party beneficiary hereof.

 

(q)                                 This Agreement may be executed by facsimile
or other electronic means and in one or more counterparts, all of which shall be
considered one and the same agreement.

 

[Signature pages follow]

 

18

--------------------------------------------------------------------------------


 

 

LONE PINE RESOURCES INC.

 

 

 

 

 

Per:

/s/ Tim S. Granger

 

 

Tim S. Granger

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

LONE PINE RESOURCES CANADA LTD.

 

 

 

 

 

 

 

Per:

/s/ Tim S. Granger

 

 

Tim S. Granger

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

LONE PINE RESOURCES (HOLDINGS) INC.

 

 

 

 

 

 

 

Per:

/s/ Tim S. Granger

 

 

Tim S. Granger

 

 

President

 

19

--------------------------------------------------------------------------------


 

 

WISER DELAWARE LLC

 

 

 

 

By:  Lone Pine Resources Inc., as Class A Manager of Wiser Delaware LLC

 

 

 

 

 

 

 

Per:

/s/ Patrick R. McDonald

 

 

Patrick R. McDonald

 

 

Chairman

 

 

 

 

Signed at:  Denver, Colorado, USA

 

 

 

 

By:  Class B Manager of Wiser Delaware LLC

 

 

 

 

 

 

 

Per:

/s/ Mary S. Stawikey

 

 

Name: Mary S. Stawikey

 

 

Title: Manager

 

 

 

 

Signed at:  Wilmington, Delaware, USA

 

 

 

 

 

WISER OIL DELAWARE, LLC

 

 

 

By:  Lone Pine Resources Inc., as Class A Manager of Wiser Oil Delaware, LLC

 

 

 

 

 

 

 

Per:

/s/ Patrick R. McDonald

 

 

Patrick R. McDonald

 

 

Chairman

 

 

 

 

Signed at:  Denver, Colorado, USA

 

 

 

By:  Class B Manager of Wiser Oil Delaware, LLC

 

 

 

 

 

 

 

Per:

/s/ Mary S. Stawikey

 

 

Name: Mary S. Stawikey

 

 

Title: Manager

 

 

 

 

Signed at:  Wilmington, Delaware, USA

 

20

--------------------------------------------------------------------------------


 

STRICTLY CONFIDENTIAL

 

Name of Initial Backstopper or Authorized Representative:

 

 

 

Per:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

21

--------------------------------------------------------------------------------


 

SCHEDULE A

 

DEFINITIONS

 

Definition

 

Section or Page Number

“Agreement”

 

Page 1 (1st paragraph)

“Assignment Deadline”

 

Section 2(b)

“Backstop Consideration”

 

Section 3(h)

“Backstop Payment Amount”

 

Section 66(b)

“Backstopper” or “Backstoppers”

 

Page 1 (1st paragraph)

“Backstopped Shares”

 

Section 2(a)(i)

“Companies”

 

Page 1 (1st paragraph)

“Defaulting Backstopper”

 

Section 2(e)

“Funding Deadline”

 

Section 2(d)

“Issue Price”

 

Section 1(b)

“Lone Pine”

 

Page 1 (1st paragraph)

“Lone Pine Canada”

 

Page 1 (1st paragraph)

“New Backstopper”

 

Section 2(b)

“Notes”

 

Page 1 (2nd paragraph)

“Party” or “Parties”

 

Page 1 (4th paragraph)

“Plan”

 

Page 1 (2nd paragraph)

“Preferred Shares”

 

Page 1 (2nd paragraph)

“Recapitalization”

 

Page 1 (2nd paragraph)

“Recapitalization Proceedings”

 

Page 1 (2nd paragraph)

“Share Offering”

 

Page 1 (2nd paragraph)

“Subscription Privilege”

 

Section 1(a)

“Support Agreement”

 

Page 1 (2nd paragraph)

“Term Sheet”

 

Page 1 (2nd paragraph)

 

In addition, capitalized terms used but not otherwise defined in this Agreement
have the meanings ascribed to such terms in the Support Agreement, and the
following terms used in this Agreement shall have the following meanings:

 

“Backstop Commitment” means (i) in the case of a new Backstopper, the commitment
of the new Backstopper set forth below its signature to the Adhesion Agreement
(which shall be kept

 

A-1

--------------------------------------------------------------------------------


 

confidential by the Parties), or (ii) in the case of the Initial Backstoppers,
the commitment set forth on Schedule C hereto (which Schedule shall be kept
confidential by the Parties), as any such commitment may be adjusted based on
any assignment pursuant to Section 2(b).

 

“Backstop Purchase Obligation” means the obligation of a Backstopper to purchase
Backstopped Shares in accordance with the terms and conditions of this
Agreement.

 

“Eligible Subscriber” means a person that: (i) is a holder, on the record date
for the Recapitalization, of Notes or other unsecured claims against any of the
Companies that are to be compromised and extinguished in exchange for common
shares of the Issuer pursuant to implementation of the Plan; and (ii) is an
“accredited investor” as defined under Section 501 of Regulation D under the
United States Securities Act of 1933, as amended.

 

“Election Deadline” means 4:00 p.m. (Calgary time) on the date specified in the
Plan as being the date and time by which Eligible Subscribers must elect, in
accordance with the terms and conditions of the Plan, to participate in the
Share Offering.

 

“Information Circular” means the information circular to be prepared by the
Companies and distributed to Noteholders and other applicable stakeholders in
connection with the meeting of creditors to consider and vote on the Plan, all
in accordance with applicable order(s) of the Court.

 

“Initial Backstoppers” means the Initial Consenting Noteholders under the
Support Agreement.

 

“Issuer” means Lone Pine or, in the event of a Restructuring as contemplated by
Section 7 of the Support Agreement, Lone Pine Canada or the new corporation.

 

“Participating Subscriber” means an Eligible Subscriber who validly elects, in
accordance with the provisions of the Plan, to subscribe for Preferred Shares
pursuant to the Subscription Privilege.

 

“Total Offering Size” means $100,000,000.

 

“U.S. Securities Act” means the United States Securities Act of 1933, as
amended.

 

A-2

--------------------------------------------------------------------------------


 

SCHEDULE B

 

FORM OF ADHESION AGREEMENT

 

STRICTLY CONFIDENTIAL

 

This Adhesion Agreement is made as of the date below (the “Adhesion Agreement”)
by the undersigned (the “New Backstopper”) in connection with the backstop
agreement dated September 24, 2013 (the “Backstop Agreement”) among Lone Pine
Resources Inc., Lone Pine Resources Canada Ltd., Lone Pine Resources (Holdings)
Inc., Wiser Delaware LLC and Wiser Oil Delaware, LLC and the Backstoppers that
are signatories thereto.  Capitalized terms used herein have the meanings
assigned in the Backstop Agreement unless otherwise defined herein.

 

RECITALS:

 

A.                                    Section 2(b) of the Backstop Agreement
provides that a portion of the Backstop Commitment and associated rights of the
Initial Backstoppers may be assigned to other Eligible Subscribers.

 

B.                                    It is intended that the New Backstopper
receive an assignment of a portion of the Backstop Commitment and associated
rights, and the New Backstopper is therefore required to be bound by the terms
of the Backstop Agreement on the terms and subject to the conditions set forth
in this Adhesion Agreement.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
New Backstopper agrees as follows:

 

1.                                      The New Backstopper hereby agrees to be
fully bound as a Backstopper under the Backstop Agreement in respect of and to
the extent of the Backstop Commitment of the New Backstopper as calculated and
set forth below.  Without limiting the generality of this section, the New
Backstopper makes the covenants, agreements, representations and warranties set
forth in Sections 2 and 4 of the Backstop Agreement.

 

2.                                      Except as expressly modified hereby, the
Backstop Agreement shall remain in full force and effect, in accordance with its
terms.

 

3.                                      This Adhesion Agreement shall be
governed by and construed in accordance with the laws of the Province of Alberta
and the federal laws of Canada applicable therein, without regard to principles
of conflicts of law.

 

4.                                      This Adhesion Agreement may be executed
by facsimile or other electronic means and in one or more counterparts, all of
which shall be considered one and the same agreement.

 

[Remainder of this page intentionally left blank; next page is signature page.]

 

B-1

--------------------------------------------------------------------------------


 

DATED as of:

 

 

 

 

 

 

 

 

 

Name of New Backstopper or Authorized Representative:

 

 

 

Per:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

Calculation of Backstop Commitment of New Backstopper:

 

The Backstop Commitment of the New Backstopper shall be calculated as follows:

 

1.

 

The total amount of Notes and/or other general unsecured claims held by the New
Backstopper (as shown across);

 

$ [insert]

 

 

 

 

 

2.

 

Divided by the aggregate amount of holdings of Notes and/or other proven,
liquidated general unsecured claims held by the Initial Backstoppers and any
other New Backstoppers (as shown across);

 

$ [insert]

 

 

 

 

 

3.

 

Multiplied by $100,000,000.00

 

$ [insert]

 

Backstop Commitment of New Backstopper (as shown in step 3 above): $

 

B-2

--------------------------------------------------------------------------------


 

SCHEDULE C

 

ALLOCATION OF BACKSTOP COMMITMENTS

 

STRICTLY CONFIDENTIAL

 

Name of Initial Backstoppper

 

Backstop Commitment

 

 

 

 

 

 

 

 

 

TOTAL:

 

$

100,000,000

 

 

Note:  The respective Backstop Commitments of the Initial Backstoppers are
subject to adjustment in accordance with Section 2(b) of the Backstop Agreement
of which this Schedule forms as part and, in the event of any such adjustment,
this Schedule will be revised and restated to reflect the Backstop Commitments
of all Backstoppers.

 

C-1

--------------------------------------------------------------------------------